Exhibit 10.2

 



Atossa Genetics Inc.

2345 Eastlake Ave. East, Suite 201

Seattle, WA 98102

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Atossa
Genetics Inc., a Delaware corporation (the “Company”), as follows:

 

1.     This Subscription Agreement, including the Terms and Conditions For
Purchase of Securities attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

 

2.     The Company has authorized the sale and issuance to certain investors of
up to an aggregate of (i) 1,829,003 shares (the “Shares”) of its common stock,
par value $0.001 per share (the “Common Stock”), and, in the case of certain
investors, (ii) Prefunded Warrants (each, a “Warrant” and, collectively, the
“Warrants”) to purchase up to an aggregate of 3,610,997 shares of Common Stock
(the “Warrant Shares”), in substantially the form attached hereto as Exhibit B.
The Shares are being sold at a public offerig price of $1.15 and the Warrants
are being sold at a public offering price of $1.14 per Warrant. The Shares, the
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities”.

 

3.     The offering and sale of the Securities (the “Offering”) are being made
pursuant to an effective Registration Statement on Form S-3, File No. 333-192390
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933,
as amended (the “Securities Act”) (including the prospectus contained therein
(the “Base Prospectus”) and a prospectus supplement to be filed with the
Commission setting forth information relating to the terms of the Offering (the
“Prospectus Supplement”). The Base Prospectus and the Prospectus Supplement are
collectively referred to herein as the “Prospectus.”

 

4.     The Company and the Investor agree that at the Closing the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Shares and, if applicable, the Warrants set forth below for the aggregate
purchase price set forth below (the “Purchase Price”). The Shares and, if
applicable, the Warrants shall be purchased pursuant to the Terms and Conditions
for Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that
the Offering is not being underwritten by the placement agent (the “Placement
Agent”) for the Offering,, that there is no minimum offering amount and that
there is no escrow of funds.

 

5.     Settlement of the Shares purchased by the Investor shall as follows:

 

Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall issue Shares registered in the Investor’s name and address as set
forth below and released by VStock Transfer, LLC, the Company’s transfer agent
(the “Transfer Agent”) directly to the account(s) at Roth Capital Partners, LLC
(“Roth”) identified by the Investor; upon receipt of such Shares, Roth shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by Roth by wire transfer to the Company). NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 



 

 

 

(I)NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY SUCH INVESTOR, AND

 

(II)CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES AND WARRANTS BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND THE WARRANTS OR DOES NOT
MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE
WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE CLOSING ALTOGETHER, AT THE COMPANY’S ELECTION.

 

6.     The executed Warrants, if any, purchased by the Investor shall be
delivered to the Investor by mail, registered in such names and sent to such
address as specified by the Investor below.

 

7.     The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or an Associated Person (as such term is defined under the FINRA’s NASD
Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

____________________________________________________________________

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

8.     The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, the documents incorporated by
reference therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information and the terms of the Warrants (the
“Offering Information”). Such information may be provided to the Investor by any
means permitted under the Securities Act, including the Prospectus Supplement, a
free writing prospectus and oral communications.

 



 

 

 

9.     No offer by the Investor to buy Shares and, if applicable, Warrants will
be accepted and no part of the Purchase Price will be delivered to the Company
until the Investor has received or has public access to the Offering Information
and the Company has accepted such offer by countersigning a copy of this
Agreement, and any such offer may be withdrawn or revoked, without obligation or
commitment of any kind, at any time prior to the Company (or Roth on behalf of
the Company) sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until the Investor has been delivered the
Offering Information and this Agreement is accepted and countersigned by or on
behalf of the Company.

 

10.   The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.

 



 

 

 

Number of Shares: _______________________

 

Purchase Price per Share: $1.15

 

If applicable, number of Warrant Shares subject to Warrants
_______________________

 

Purchase Price per Warrant: $1.14

 

Aggregate Purchase Price: $ _______________________

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  Dated as of: June 5, 2015                INVESTOR  

 



  By:   



  Print Name:   



  Title:   



  Address: 

 

Agreed and Accepted
this 5th day of June, 2015:

 

ATOSSA GENETICS INC.

 

By:     Title: 

 

 



 

 

 

annex I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.     Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.

 

2.     Agreement to Sell and Purchase the Securities; Placement Agent.

 

2.1     At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and, if applicable, the number
of Warrants set forth on the last page of the Agreement to which these Terms and
Conditions for Purchase of Securities are attached as Annex I (the “Signature
Page”) for the aggregate purchase price therefor set forth on the
Signature Page.

 

2.2     Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to
reimburse the Placement Agent for certain expenses in respect of the sale of the
Shares and the Warrants to the Investor.

 

2.3     The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.4     The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and/or in the Company’s Current Report on Form 8-K to be filed in
connection with the Offering. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

 

3.     Closings and Delivery of the Securities and Funds.

 

3.1     Closing. The completion of the purchase and sale of the Shares and, if
applicable, the Warrants (the “Closing”) shall occur at a place and time (the
“Closing Date”) to be specified by the Company and the Placement Agent, and of
which the Investors will be notified in advance by the Placement Agent, in
accordance with Rule 15c6-l promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). At the Closing, (a) the Company shall
cause VStock Transfer, LLC, the Company’s “Transfer Agent”, to deliver to the
Investor the number of Shares set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) if applicable, the Company shall cause to be delivered to the
Investor a Warrant for the number of Warrant Shares set forth on the Signature
Page and (c) the aggregate purchase price for the Shares and, if applicable, the
Warrants being purchased by the Investor will be delivered by or on behalf of
the Investor to the Company.

 



 

 

 

3.2     Conditions to the Obligations of the Parties.

 

(a)     Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Shares and, if applicable, the Warrants to the Investor shall
be subject to: (i) the receipt by the Company of the aggregate Purchase Price as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

 

(b)     Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and, if applicable, the Warrants will be subject to the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement, and to the condition that the Placement Agent shall not have: (a)
terminated the Placement Agreement pursuant to the terms thereof or (b)
determined that the conditions to the closing in the Placement Agreement have
not been satisfied. The Investor’s obligations are expressly not conditioned on
the purchase by any or all of the Other Investors of the Shares and, if
applicable, the Warrants that they have agreed to purchase from the Company. The
Investor understands and agrees that, in the event that the Placement Agent in
its sole discretion determines that the conditions to closing in the Placement
Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by such Placement Agreement, then the
Placement Agent may, but shall not be obligated to, terminate such Agreement,
which shall have the effect of terminating this Subscription Agreement pursuant
to Section 15 below.

 

3.3     Delivery of Funds.

 

(a)     Delivery Versus Payment through The Depository Trust Company. No later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall confirm that the account or accounts at the
Placement Agent to be credited with the Shares being purchased by the Investor
have a minimum balance equal to the aggregate purchase price for the Shares and,
if applicable, the Warrants being purchased by the Investor.

 

3.4     Delivery of Shares.

 

(a)     Delivery Versus Payment through The Depository Trust Company. No later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall notify the Placement Agent of the account or
accounts at the Placement Agent to be credited with the Shares being purchased
by such Investor. On the Closing Date, the Company shall deliver the Shares to
the Investor through DTC directly to the account(s) at the Placement identified
by Investor. Upon receipt of such Shares, the Placement Agent shall promptly
electronically deliver such Shares to the Investor, and simultaneously therewith
payment shall be made by the Placement Agent by wire transfer to the Company.

 



 

 

 

4.     Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1     The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and,
if applicable, the Warrants set forth on the Signature Page, has received (or
had full access to) and is relying only upon the Disclosure Package and the
documents incorporated by reference therein and the Offering Information.

 

4.2     (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Base
Prospectus, the Prospectus Supplement or any free writing prospectus.

 

4.3     (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4     The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
and, if applicable, the Warrants constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Shares and, if applicable, the Warrants. The
Investor also understands that there is no established public trading market for
the Warrants being offered in the Offering, and that the Company does not expect
such a market to develop. In addition, the Company does not intend to apply for
listing of the Warrants on any securities exchange or other trading market. The
Investor understands that without an active market, the liquidity of the
Warrants will be limited.

 



 

 

 

4.5     The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

 

4.6     Since the time at which the Placement Agent first contacted such
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering provided to the Investor to any third parties (other than
its legal, accounting and other advisors) and has not engaged in any purchases
or sales of the securities of the Company (including, without limitation, any
Short Sales (as defined herein) involving the Company’s securities). The
Investor covenants that it will not engage in any purchases or sales of the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed. The Investor
agrees that it will not use any of the Securities acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

 

5.     Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and, if
applicable, Warrants being purchased and the payment therefor. The Placement
Agent shall be a third party beneficiary with respect to the representations,
warranties and agreements of the Investor in Section 4 hereof.

 

6.     Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows

 

if to the Company, to:

 

Atossa Genetics Inc.

2345 Eastlake Ave. East, Suite 201

Seattle, Washington 98102

Attn: Chief Executive Officer

Facsimile: (260) 430-1288


with a copy (which shall not constitute notice) to:

 

Gibson Dunn & Crutcher LLP

555 Mission St, Suite 3000,

San Francisco, CA 94105

Attn: Ryan A. Murr

Facsimile: (415) 374-8430

 



 

 

 

(a)     if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 

7.     Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

 

8.     Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

9.     Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

10.   Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

 

12.   Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares and, if applicable, the
Warrants to such Investor.

 



 

 

 

13.   Press Release. The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on June 5,
2015 issue a press release announcing the Offering and disclosing all material
information regarding the Offering and any other material non-public information
provided to the Investor and (b) as promptly as practicable thereafter file a
current report on Form 8-K with the Commission including, but not limited to, a
form of this Agreement and the form of Warrant as exhibits thereto. In addition,
effective upon the issuance of the press release, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Investor or any of its affiliates, on the other hand,
shall terminate. The Company shall not, and shall cause each of its subsidiaries
and its and each of their respective officers, directors, employees, affiliates
and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company or any of its subsidiaries from and after the
date hereof without the express prior written consent of the Investor. To the
extent that the Company, any subsidiary or any of their respective officers,
directors, affiliates, employees or agents delivers any material, non-public
information to the Investor without the Investor's consent, the Company hereby
covenants and agrees that the Investor shall not have any duty of
confidentiality to the Company, any of its subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty to any of the foregoing not to trade on the basis of, such material,
non-public information.

 

14.   Other Matters. The Company hereby represents and warrants to the Investor
that the Company is not, and has never been, an issuer identified in, or subject
to, Rule 144(i) under the Securities Act.

 

15.   Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto

 

16.   Participation Right.

 

(a)     From the date hereof until the date that is the six month anniversary of
the Closing Date, upon any issuance by the Company or any of its subsidiaries of
Common Stock or securities convertible into, exercisable or exchangeable for, or
otherwise representing the right to acquire shares of Common Stock (“Common
Stock Equivalents”) or a combination of thereof (a “Subsequent Financing”), the
Investor shall have the right to participate in up to an amount of the
Subsequent Financing equal to its Pro Rata Portion (as defined below) of 25% of
the Subsequent Financing (the “Participation Maximum”) on the same terms,
conditions and price provided for in the Subsequent Financing.

 

(b)     At least three (3) Business Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the Investor a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask the Investor if it wants to review the details of such financing (such
additional notice, a “Subsequent Financing Notice”).  Upon the request of the
Investor, and only upon a request by such Investor, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one (1) Business Day after
such request, deliver a Subsequent Financing Notice to such Investor. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the person or persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 



 

 

 

(c)     If the Investor desires to participate in such Subsequent Financing, the
Investor must provide written notice to the Company by not later than 5:30 p.m.
(New York City time) on the later of the third (3rd) Business Day after it
received the Pre-Notice that such Investor is willing to participate in the
Subsequent Financing and (ii) the first (1st) Business Day after it received the
Subsequent Financing Notice (such later date, the “Election Deadline Date”), the
amount of such Investor’s participation, and representing and warranting that
such Investor has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice. If the Company receives no
such notice from the Investor on or prior to the Election Deadline Date, such
Investor shall be deemed to have notified the Company that it does not elect to
participate. 

 

(d)     If by 5:30 p.m. (New York City time) on the Election Deadline Date,
notifications by the Investor and the Other Investors of their willingness to
participate in the Subsequent Financing (or to cause their designees to
participate) is, in the aggregate, less than the total amount of the
Participation Maximum, then the Company may effect the remaining portion of such
Subsequent Financing on the terms and with the persons set forth in the
Subsequent Financing Notice.

 

(e)     If by 5:30 p.m. (New York City time) on the Election Deadline Date, the
Company receives responses to a Subsequent Financing Notice from the Investor
and Other Investors seeking to purchase more than the aggregate amount of the
Participation Maximum, the Investor and each such Other Investor shall have the
right to purchase its Pro Rata Portion (as defined below) of the Participation
Maximum.  “Pro Rata Portion” means the ratio of (x) the Purchase Price of
Securities purchased on the Closing Date by the Investor and (y) the sum of the
aggregate Purchase Price of Securities purchased on the Closing Date by the
Investor and the Other Investors participating in the Subsequent Financing.

 

(f)     The Company must provide the Investor with a second Subsequent Financing
Notice, and the Investor will again have the right of participation set forth
above in this Section 16, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Business Days after
the date of the initial Subsequent Financing Notice.

 

(g)     The Company and the Investor agree that if the Investor elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Investor shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder or be required to consent to any amendment to
or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of such
Investor.

 

(h)     Notwithstanding anything to the contrary in this Section 16 and unless
otherwise agreed to by the Investor, the Company shall either confirm in writing
to the Investor that the transaction with respect to the Subsequent Financing
has been abandoned or shall publicly disclose its intention to issue the
securities in the Subsequent Financing, in either case in such a manner such
that the Investor will not be in possession of any material, non-public
information, by the seventh (7th) Business Day following delivery of the
Subsequent Financing Notice. If by such seven (7th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by the Investor, such transaction shall be deemed to have been
abandoned and the Investor shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
subsidiaries.

 

(i)     Notwithstanding the foregoing, this Section 16 shall not apply in
respect of an Exempt Issuance (as defined in Section 17 below).

 

17.     Market Standoff. From the date hereof until the 3 month anniversary of
the Closing Date, neither the Company nor any subsidiary shall issue, enter into
any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or Common Stock Equivalents, including, without
limitation, any issuances pursuant to any currently outstanding ATM or equity
line facility. Notwithstanding the foregoing, this Section 17 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction shall be
an Exempt Issuance. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) shares of Common Stock or options as an “inducement” award pursuant
to Nasdaq Listing Rule 5635(c)(4), (c) securities upon the exercise or exchange
of or conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than in connection with stock
splits or combinations) or to extend the term of such securities, (d) securities
after September 10, 2015 pursuant to the common stock purchase agreement with
Aspire Capital Fund, LLC, dated as of May 26, 2015, including the filing, after
the date hereof, of a registration statement with the Securities and Exchange
Commission relating to such agreement, and (e) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.

 



 

 

 

EXHIBIT A

ATOSSA GENETICS INC.

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.  The exact name that your Shares and, if applicable, Warrants are to be
registered in.  You may use a nominee name if appropriate:            2.  The
relationship between the Investor and the registered holder listed in response
to item 1 above:            3.  The mailing address of the registered holder
listed in response to item 1 above:            4.  The Social Security Number or
Tax Identification Number of the registered holder listed in the response to
item 1 above:            5.  Name of DTC Participant (broker-dealer at which the
account or accounts to be credited with the Shares are maintained):           
6.  DTC Participant Number:            7.  Name of Account at DTC Participant
being credited with the Shares:            8.  Account Number at DTC Participant
being credited with the Shares:   

 

 

 

 

 

EXHIBIT B

FORM OF PRE-FUNDED WARRANT

 

 



 

 